J-S31009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES GEATHERS                             :
                                               :
                       Appellant               :   No. 2284 EDA 2021

             Appeal from the PCRA Order Entered October 21, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0001906-2015


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                              FILED OCTOBER 06, 2022

        James Geathers appeals pro se from the order that dismissed his

petition for writ of habeas corpus as an untimely petition for relief under the

Post Conviction Relief Act (“PCRA”). We affirm.

        At a bench trial, Appellant was convicted of multiple firearms violations.

Appellant was sentenced on May 5, 2016, to a term of six to twelve years of

imprisonment followed by five years of probation.          Specifically, the court

imposed a sentence of six to twelve years for the second-degree felony

conviction of possession of a firearm prohibited, a concurrent term of three

and one-half to seven years for firearms not to be carried without a license,




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S31009-22


and a consecutive term of probation for carrying firearms in public in

Philadelphia.

      Appellant filed a direct appeal, alleging in his Pa.R.A.P. 1925(b)

statement that:      (1) the evidence was insufficient to prove that Appellant

possessed the firearm in question, and (2) his sentence was illegal because

the statutory maximum sentence for second-degree felonies is ten years. The

trial court agreed that the sentence was illegal, and therefore, on January 4,

2017, entered a corrected sentencing order maintaining the aggregate term

of incarceration and supervision, but instead composing it of consecutive

sentences with maximums of ten and two years. Accordingly, in his brief to

this Court, Appellant abandoned the sentencing challenge and argued only his

sufficiency claim.    This Court affirmed the judgment of sentence, and our

Supreme Court denied Appellant’s petition for allowance of appeal.        See

Commonwealth v. Geathers, 181 A.3d 1279 (Pa.Super. 2017) (unpublished

memorandum), appeal denied, 190 A.3d 587 (Pa. 2018). Appellant did not

seek review in the U.S. Supreme Court.

      The pro se petition that is the subject of the instant appeal, titled

“Petition for Writ of Habeas Corpus,” is dated April 1, 2021, and was docketed

on April 14, 2021.      Therein, Appellant alleged that the trial court lacked

jurisdiction or statutory authority to modify his May 5, 2016 sentence on

January 1, 2017, rendering his sentence illegal.      See Petition for Writ of

Habeas Corpus, 4/1/21, at ¶¶ 18-39. He further asserted that, as a result,


                                      -2-
J-S31009-22


he is an unsentenced prisoner entitled to have the charges dismissed. Id. at

¶¶ 40-44.      Finally, Appellant claimed that the Department of Corrections

(“DOC”) erred in calculating or applying his credit for time served.    Id. at

¶¶ 45-49.

       The court treated Appellant’s petition as his first PCRA petition and

appointed counsel, who ultimately filed a motion to withdraw pursuant to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth

v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc). The court then issued

notice of its intent to dismiss the petition without a hearing pursuant to

Pa.R.Crim.P. 907.        After receiving Appellant’s response, the PCRA court

dismissed the petition by order of October 21, 2021, and allowed counsel to

withdraw. Appellant filed a timely appeal and both Appellant and the PCRA

court complied with Pa.R.A.P. 1925.1

       Appellant presents the following questions, which we have re-ordered

for ease of disposition:

       1.   Whether the PCRA court erroneously treated the state
       habeas corpus as a PCRA petition for all raised claims in the
       habeas corpus?

       2.     Whether the PCRA [court] erroneously dismissed the PCRA
       petition where (1) the PCRA petition was timely; and (2) the trial
____________________________________________


1  The PCRA court’s original November 2021 directive for Appellant to file a
Rule 1925(b) statement was not properly served upon Appellant. Therefore,
the court properly accepted as timely Appellant’s statement filed in January
2022. See, e.g., Commonwealth v. Davis, 867 A.2d 585, 588 (Pa.Super.
2005) (en banc) (providing waiver is inapplicable where notice of the need to
file a Rule 1925(b) statement was defective).

                                           -3-
J-S31009-22


      court interferred [sic] with the filing of the PCRA (government
      interference)?

      3.    Whether the trial court had jurisdiction or statutory
      authority to modify Appellant’s sentence, when an appeal was
      taken and the 30 days allotted to modify was expired?

      4.   Whether the trial court erred and/or lacked jurisdiction to
      modify Appellant’s entire sentence, pursuant to 42 Pa.C.S.
      § 5505?

      5.     Whether the trial court’s second order is illegal, due to it’s
      [sic] ambiguous language and not supported by the record?

      6.  Whether the Appellant is a non-sentenced prisoner for case
      number CP-51-CR-1906-2015 and suffered prejudice as a result?

      7.    Whether the Department of Corrections erred in their
      calculation of time served, time credited and/or misapplied the
      time served/credit?

      8.    Whether the Pennsylvania Probation & Parole Department
      [(“PPPD”)] erred in changing the trial court’s sentence order?

      9.     Whether the DOC and/or PBPP erroneously corrected the
      trial court’s sentencing order?

Appellant’s brief at 4 (unnecessary capitalization omitted).

      We begin by noting that “the PCRA subsumes all forms of collateral

relief, including habeas corpus, to the extent a remedy is available under such

enactment.” Commonwealth v. West, 938 A.2d 1034, 1043 (Pa. 2007).

“[A] defendant cannot escape the PCRA time-bar by titling his petition or

motion as a writ of habeas corpus.” Commonwealth v. Taylor, 65 A.3d 462,

466 (Pa.Super. 2013). “Simply because the merits of the PCRA petition cannot

be considered due to previous litigation, waiver, or an untimely filing, there is




                                      -4-
J-S31009-22


no alternative basis for relief outside the framework of the PCRA.”

Commonwealth v. Kutnyak, 781 A.2d 1259, 1261 (Pa.Super. 2001).

       However, “claims that fall outside the eligibility parameters of the PCRA

may be raised through a writ of habeas corpus.” Commonwealth v. Masker,

34 A.3d 841, 850 (Pa.Super. 2011) (en banc). For example, regarding “the

different claims a prisoner may raise regarding credit for time served and the

mechanisms for raising such claims,” we have explained as follows:

       If the alleged error is thought to be the result of an erroneous
       computation of sentence by the Bureau of Corrections, then the
       appropriate vehicle for redress would be an original action in the
       Commonwealth Court challenging the Bureau’s computation. If,
       on the other hand, the alleged error is thought to be attributable
       to ambiguity in the sentence imposed by the trial court, then a
       writ of habeas corpus ad subjiciendum lies to the trial court for
       clarification and/or correction of the sentence imposed.

       It [is] only when the petitioner challenges the legality of a trial
       court’s alleged failure to award credit for time served as required
       by law in imposing sentence, that a challenge to the sentence [is]
       deemed cognizable as a due process claim in PCRA proceedings.

Commonwealth v. Wyatt, 115 A.3d 876, 879 (Pa.Super. 2015) (cleaned

up).

       As indicated above, the bulk of Appellant’s petition raises challenges to

the legality of his sentence. See Petition for Writ of Habeas Corpus, 4/1/21,

at ¶¶ 18-39.      Such claims are cognizable under the PCRA.        See, e.g.,

Commonwealth v. Ballance, 203 A.3d 1027, 1031 (Pa.Super. 2019) (noting

that the legality of a sentence is always subject to review through a timely

PCRA petition).    Indeed, we have acknowledged that “the PCRA statute is


                                      -5-
J-S31009-22


intended as the sole means of collaterally challenging a sentence.”

Commonwealth v. Concordia, 97 A.3d 366, 372 (Pa.Super. 2014).

Accordingly, to the extent that Appellant challenges his sentence, the court

properly deemed Appellant’s petition for a writ of habeas corpus to be a PCRA

petition that was required to satisfy the PCRA’s timeliness requirements.

      It is well-settled that, “[b]ecause the PCRA time limitations implicate

our jurisdiction and may not be altered or disregarded in order to address the

merits of a petition, we must start by examining the timeliness of Appellant’s

petition.” Commonwealth v. Davis, 86 A.3d 883, 887 (Pa.Super. 2014).

The PCRA provides as follows regarding the time for filing a petition:

      Any petition [filed pursuant to the PCRA], including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:

         (i) the failure to raise the claim previously was the result of
         interference by government officials with the presentation
         of the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.




                                      -6-
J-S31009-22


42 Pa.C.S. § 9545(b)(1). Further, a petition invoking a timeliness exception

“shall be filed within one year of the date the claim could have been

presented.” 42 Pa.C.S. § 9545(b)(2).

        The order that Appellant contends illegally modified his sentence was

entered in January 2017 in response to the Rule 1925(b) statement Appellant

filed in connection with his direct appeal.      This Court affirmed Appellant’s

judgment of sentence, and our Supreme Court denied allowance of appeal on

July 31, 2018. Consequently, Appellant’s judgment of sentence became final

on October 29, 2018, when Appellant failed to timely seek review by the US

Supreme Court. Therefore, for his PCRA claims to be timely, he had to file his

petition on or before October 29, 2019. His petition was not filed until April

2021.

        As Appellant titled his filing a habeas corpus petition, he did not plead a

PCRA timeliness exception therein.2 In response to the PCRA court’s Rule 907

notice, Appellant maintained that the petition sounded in habeas corpus rather

than the PCRA, but nonetheless asserted that “the time to file a PCRA was not

expired” because the corrected sentencing order “took two years to be placed

on the docket” and the time for filing a PCRA petition was tolled while he




____________________________________________


2   In his Turner/Finley letter, counsel detailed his assessment of the
inapplicability of any of the PCRA timeliness exceptions. See Finley Letter
Brief, 6/22/21, at 3-4.

                                           -7-
J-S31009-22


litigated two mandamus actions. See Response to Notice of Intent to Dismiss,

8/9/21, at ¶¶ 3-4.

      Our Supreme Court has made it plain that “the PCRA confers no

authority upon this Court to fashion ad hoc equitable exceptions to the PCRA

time-bar in addition to those exceptions expressly delineated in the Act.”

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (cleaned

up). Our High Court has expressly rejected the notion that the one-year time

limit for filing a PCRA petition is tolled while other petitions filed following the

conclusion of direct review are pending. See Commonwealth v. Fahy, 737

A.2d 214, 222 (Pa. 1999) (rejecting argument that PCRA time limitation was

tolled while a petition was pending). Therefore, Appellant’s tolling argument

is unavailing.

      Insofar as Appellant contends that he was not aware of the fact that the

trial court had entered an order correcting his illegal sentence, we conclude

that he has failed to establish an enumerated timeliness exception.             The

certified record does not support his claim that the corrected sentencing order

was not immediately docketed, and Appellant alleged no facts to explain why

he could not have discovered and brought his claim earlier through the

exercise of due diligence. Thus, Appellant has failed to allege facts sufficient

to satisfy the newly-discovered-facts or governmental interference exceptions

codified at 42 Pa.C.S. § 9545(b)(1)(ii) and (iii).




                                       -8-
J-S31009-22


      For these reasons, we conclude that the PCRA court did not err in

dismissing his sentencing claims for want of jurisdiction.

      To the extent that Appellant’s petition challenged the calculations and

actions of the DOC, he alleged that he “was granted time-served at the original

sentencing,” but that it was “later misapplied by the DOC[.]” Petition for Writ

of Habeas Corpus, 4/1/21, at ¶ 47. These claims do not challenge the legality

of Appellant’s sentence, and were thus not cognizable through the PCRA. See

Wyatt, supra. Indeed, the PCRA court acknowledged that it erred in applying

the PCRA to these allegations. See PCRA Court Opinion, 1/25/22, at 10.

      However, as the PCRA court also observed, this Court has made it clear

that such a time-credit claim is also not cognizable through a petition for a

writ of habeas corpus, but instead must be pursued “as an original action in

the Commonwealth Court.” Wyatt, supra at 780 (citing McCray v. Pa. Dept.

of Corrections, 872 A.2d 1127, 1131 (Pa. 2005) (“Where discretionary

actions and criteria are not being contested, but rather the actions of the

Department in computing an inmate’s maximum and minimum dates of

confinement are being challenged, an action for mandamus remains viable as

a means for examining whether statutory requirements have been met.”)).

As such, we affirm the court’s dismissal of Appellant’s time-credit claims on

this alternative basis. See, e.g., Commonwealth v. Prater, 256 A.3d 1274,

1285 (Pa.Super. 2021) (“Although the PCRA court did not deny relief for this

reason, we may affirm its ruling for any reason supported by the record.”).


                                     -9-
J-S31009-22


      For the reasons stated above, we conclude that the PCRA court properly

dismissed Appellant’s petition for want of jurisdiction, and he is entitled to no

relief from this Court.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/6/2022




                                     - 10 -